DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Any negative limitation or exclusionary proviso must have basis in the original disclosure.  The mere absence of a positive recitation is not basis for an exclusion.  The limitation “in a non-etched state” is new matter as etching or lack of etching is not discussed in the Instant Specification.  See MPEP 22173.05(i).
Dependent claims 2-5 and 8 are rejected for the same reasons set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (JP 2015-104748) [IDS dated: 02/13/2020], herein Nishikawa, as evidenced by Lin et al. (An experimental study on molecular dynamics simulation in nanometer grinding), herein Lin.
Applicant as previously provided a translation of JP 2015-104748 submitted with the IDS dated 02/13/2020.  The citations herein refer to the translation provided by the applicant. 

In regards to claim 1, Nishikawa teaches a low-temperature bonding method for metal parts [0001-0002]. The metal parts are joined via a joining layer which is a nano- porous body [0013, 0016].  The joining layer is a nano-porous Ag material formed of nanoparticles (i.e., metal grains) [0010, 0031].   The joining layer joins the two metal members through heat and pressure [0054-0055, 0057].  Nishikawa teaches in preparing the bonding member the surface of the Ag material is ground/polished [0072].  The Ag surface is not etched as Nishikawa teaches the Ag porous sheet is formed by decomponent corrosion which removes a secondary material such as Al of Zn from the film and thus the Ag surface is not etched [0031].
Nishikawa differs from claim 1 by teaching Ag in a list of possible joining layers, such that it cannot be said that the Ag species is anticipated.
However, it would have been obvious to one at the time of filing to have employed any of the joining layers taught by Nishikawa, including Ag.  The motivation for doing so is that the “selection of a known material based on its suitability for its intended use [supports] a prima facie obviousness determination.”  See MPEP 2144.07.

In regards to claim 2, Nishikawa further teaches the silver surface is supplied with a compressive stress as during joining the metal stack of the metal members to be joined are placed under pressure [0077].  Additionally, Nishikawa teaches the Ag sheet is subject to grinding/polishing [0072].  As such, the surface of the Ag is supplied with a compressive stress as Lin teaches that grinding a surface generates compressive stress in the surface [Pg. 487].

In regards to claim 5, Nishikawa further teaches the thickness of the Ag joining layer is about 100 µm.  This thickness is within the claimed range.

In regards to claim 8, Nishikawa further teaches the Ag sheet joining layer is subject to grinding/polishing and is a nano-porous sheet [0031-0032, 0072].

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (JP 2015-104748) [IDS dated: 02/13/2020], herein Nishikawa as applied to claim 1 above, and further in view of Auer et al. (Morphology-induced plasmonic resonances in silver-aluminum alloy thin films), herein Auer.

In regards to claims 3-4, Nishikawa teaches the Ag joining material is an Ag-Al alloy but does not teach the grain size or number of grains boundaries per micrometer [0031].
Auer teaches an Ag-Al alloy [Pg. 1].
Auer teaches the Ag-Al alloy has an average grain size of about 20-52 nm [Table I, Pg. 2].  Thus, there are 10 or more grain boundaries between silver grains per micrometer based on the grain size which is less than 1 µm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the Ag-Al of Auer as the Ag-Al alloy of Nishikawa.  One would have been motivated to so as it would have been the simple substitution of one known Ag-Al alloy for another to obtain predictable results.
 

Response to Arguments
Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive. 
Applicant primarily argues that Nishikawa teaches that the sheet is polished and then is etched.  This is not persuasive.  The limitations “through heating” and “processed silver surface is in a ground state and in a non-etched state” are a product by process limitations. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having a ground/polished surface.  The reference suggests such a product as both heating and polishing and the silver portion is etched.  The etching is done to remove one alloy element, i.e. decomponent corrosion,  from the binary alloy sheet to make the sheet nano-porous.  There is no teaching or suggestion that the etching changes the surface of the silver portion of the sheet beyond making the sheet porous as the etch is selective to the secondary alloy component of the sheet.    Thus, the changes in surface of the sheet as a result of the polishing are maintained after the sheet is made porous as again the etchant is selectively chosen for the secondary alloy component.  It is noted that the Instant Specification paragraph 44 teaches that grinding and polishing are equivalent. 
Applicant further argues that Nishikawa does not teach a surface-processed silver surface of a bonding member including metal grains mainly composed of silver is in a ground state and in a non-etched state in bonding the first bonding member and the second bonding member together.  Applicant combination of limitations in the argument appear to be outside the limitations set forth in the claim.  First, the limitations of in the claim are that the bonding member comprises metal grains mainly composed of silver.  Nishikawa teaches this as the nanoparticles of the sheet are the metal grains [0010].  The limitation further is to the silver surface being in a ground state. Nishikawa teaches the grinding of the sheet surface is part of the method in forming the bonding member set forth in the example [0031].  The argument about the etching is discussed above.   Thus, the rejections stand as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/           Examiner, Art Unit 1784